Citation Nr: 1736100	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2003 until November 2006. The Veteran died in June 2012. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. The appeal was subsequently transferred to the RO in Denver, Colorado. 

The appellant testified before the undersigned via video conference in August 2015, in a Board hearing via video; a transcript of that hearing is associated with the claims folder and has been reviewed. 

In October 2015, the Board remanded the claim for further development, to include obtaining a VA medical opinion addressing whether the Veteran's prescribed pain medication for his service connected disabilities led to his development of cholangiocarcinoma.


FINDINGS OF FACT

1.  The Veteran died in June 2012 with the primary cause of death being hemorrhagic stroke, deep vein thrombosis, and pulmonary embolus.

2.  The evidence indicates that the underlying cause of death was cholangiocarcinoma.

3.  The preponderance of the evidence weighs against a finding that a service-connected disability contributed to the Veteran's death, to include on the basis that medication for these service-connected disabilities led to the development of the cholangiocarcinoma.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1110, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342   (2007).

The October 2012 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death and what information and evidence was needed to support a claim of service connection for cause of death based on a previously service-connected condition. As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

Pursuant to the Board's October 2015 remand, the RO was directed to first contact the appellant and request from her to identify all medical providers from whom the Veteran received treatment, to include the surgical diagnosis that stated the primary contributing cause of the Veteran's cancer was the long term use of pain medications and to obtain a clinical opinion from an oncologist. 

After receiving the matter from the Board, the RO obtained evidence from the list of providers, identified by the appellant. In addition, a medical opinion from an oncologist was provided in November 2016. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the claim, and it being clear that the appellant has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the appellant in developing the facts pertinent to her claim in order to comply with the duty to assist.  In addition, after consideration of the subsequently obtained medical opinions, the Board finds that they satisfy the Board remand directive and adequately address the questions raised by the record.


II. Cause of Death

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, an appellant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. All three elements must be proven. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran died in June 2012 with the primary cause of death being hemorrhagic stroke, deep vein thrombosis, and pulmonary embolus. 

At the time of the Veteran's death, he was service connected for traumatic arthritis of the left knee, evaluated at 50 percent disabling; degenerative arthritic of the thoracolumbar spine with intervertebral disc syndrome, 20 percent; patellofemoral pain syndrome of the right knee, evaluated at 10 percent disabling; intervertebral disc syndrome of the right lower extremity, evaluated at 10 percent disabling; intervertebral disc syndrome of the left lower extremity, evaluated at 10 percent disabling; adjustment disorder with depressed mood, evaluated at 10 percent disabling; and erectile dysfunction and scars, each evaluated as noncompensable. 
The Veteran's combined service-connected rating was 80 percent disabling.

As testified to at the August 2015 Board hearing, the appellant and her representative essentially contend that the Veteran's prescribed use of pain medication for his service connected disabilities were primary factors in the cause of the Veteran's cancer, which led to the pulmonary embolism, which ultimately contributed to the Veteran's death. See Hearing Transcript at 5.

In support of the claim, the appellant submitted a private medical opinion, dated March 2013, that stated that the Veteran's diagnosed cholangiocarcinoma was the underlying cause of his death. The private physician explained that the Veteran's only risk factor for venous thromboembolism was hypercoagulability, secondary to his malignancy.

In addition, the appellant submitted an article that discussed the possible side effects of some of the medication prescribed to the Veteran for his service-connected disabilities. The article noted that oxycodone has been found to be associated with kidney and liver failure and that the chronic or extended use of any medication combining oxycodone and acetaminophen may result in severe liver damage. The article also noted that the use of Tizanidine has infrequently caused very serious (rarely fatal) liver disease. 

To assist in clarifying the cause of the Veteran's death, a VA medical opinion was obtained in September 2016. The examiner reviewed the available records and opined that it was less likely as not that the Veteran's prescribed pain medication for his service connected disabilities led to his development of cholangiocarcinoma. 

In support of her opinion, the examiner stated that cholangiocarcinoma is cancer that involves malignant transformation of the cells comprising the biliary tree (i.e. bile duct cancer). The examiner noted that the actual cause or etiology of cholangiocarcinoma is not known. The examiner also stated that cholangiocarcinoma is not the same as pancreatic cancer, liver failure, liver dysfunction, and kidney impairment, which are some of the conditions noted by the Veteran's family in terms of side effects of the various medications that the Veteran was prescribed for pain. The examiner took note of the Veteran's medication and reported that none of the medication that the Veteran took has been shown to predispose to or increase the likelihood of developing cholangiocarcinoma.  This is the question before the Board and this medical opinion weighs against such a finding.  Although cognizant that the question before the Board can be viewed in different ways, to include as containing a secondary service connection claim under 38 C.F.R. § 3.310, this medical opinion indicates that the medication for service-connected disability (which is the theory raised by the appellant) was not connected to the subsequent development of the cancer or increased the likelihood of such development.  Under the facts and evidence of record, the Board finds that this opinion addresses the questions on appeal.

In November 2016, an additional medical opinion was obtained by an oncologist.  The VA medical examiner opined that the Veteran's cholangiocarcinoma was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. 

The examiner reviewed the medical record and stated that, "according to the National Institute of Health, National Library of Medicine, none of the prescribed medications have a reported association with cholangiocarcinoma."  The examiner also noted that there is one reported study which suggests a protective-effect for anti-inflammatory agents, such as ibuprofen.  

In addition, however, the examiner stated that patients with chronic liver disease, whether in the form of viral hepatitis, alcoholic liver disease, cirrhosis due to other causes, and patients with parasitic infections with liver flukes are at increased risk of cholangiocarcinoma.  As with the earlier VA opinion, the Board finds this addresses the questions before it and, in addition, was provided by an oncologist, as directed by the Board directive.

The Board finds the September 2016 and November 2016 VA examiner's opinions exceptionally probative as it was based on a review of the medical record and supported by a complete rationale. The November 2016 oncologist opinion was also supported by medical studies and reports. 

The Board has considered the medical literature submitted by the appellant, but finds that it is of only minimal probative value. The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury. Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

Here, no such medical opinion has been associated with the record, and as a result the submitted materials carry minimal probative weight for the purposes of establishing a nexus between the Veteran's terminal condition and his service-connected disabilities.  Although, again, the Board has considered all the lay and medical evidence of file, the September 2016 and November 2016 opinions are the only medical evidence that addresses the specific medical diagnoses and medications used by the Veteran.  For these reasons, the Board finds that this is the most probative evidence of record and weighs against the claim.  

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted. As noted above, at the time of his death, the Veteran was in receipt of service connection for various disabilities; however, there is no competent evidence that any such disability was the principal or contributory cause of death.

In reaching its conclusion, the Board notes that it has considered the appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms. However, it must also be considered that the appellant does not possess the medical expertise to render a probative opinion on that subject and that such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not considered competent to provide evidence as to more complex medical questions). 

Thus, as the greater weight of the evidence is against the claim, the Board finds that the cause of the Veteran's death was not related to service. While the Board is sincerely sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





					(CONTINUED ON NEXT PAGE)

ORDER

 Service connection for the Veteran's cause of death is denied.




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


